Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a climate cooling or heating pet chamber with a water tank inside the pet chamber, wherein the door of the pet chamber has an open and closed state, and where the water tank has at least one protrusion configured to be received in a hole in the door when the door is in a closed state so as to allow reading a fluid level in the water tank.
US 5727503 A to Whittaker is a climate pet chamber capable of cooling a pet, with a door that has an opened and closed state with multiple holes in the door.
US 9095120 B1 to Skaggs teaches a cooling chamber that serves as a water tank, where water from the melted ice may be distributed to the pet.
US 20100319627 A1 and US 20090118869 A1 to Cauchy teaches a climate chamber with a door that has a plurality of holes.
However, Whittaker, Skaggs, and Cauchy fail to teach a water tank with at least one protrusion, where the protrusion is meant to be received in a hole in the door so a user may read the fluid level in the water tank.
US 20130092090 A1 to McCallum teaches a water tank and water dish meant to be disposed in a pet kennel, but this water tank is transparent and lacks protrusions to be received in a hole in the door which would allow the user to read the fluid level in the water tank. Instead, the transparency of the tank itself is what allows a user to gauge the water level.
US 3490417 A to Swinney teaches a water dish disposed on the door, but no water tank with protrusions to be received in a hole in the door.

US 20180184615 A1 to Ho and US 20140069340 A1 to Lipscomb also teach a water dish and tank combination. However, the tanks of Ho and Lipscomb are outside of the pet container, and Lipscomb specifically demonstrates a transparent tank which is used to read the water level. Neither Ho nor Lipscomb teach where the tank has protrusions configured to go through holes in the door to allow a user to read the level of the water inside of the tank.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642